         Case 9:20-cv-00110-DLC Document 6 Filed 12/29/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 CLARENCE REDMOND LOGUE,                           CV 20–110–M–DLC–KLD
 JR.,

                      Petitioner,
                                                             ORDER
 vs.

 STATE OF MONTANA; FLATHEAD
 COUNTY COURT; ATTORNEY
 GENERAL OF THE STATE OF
 MONTANA,

                       Respondents.


       On November 23, 2020, United States Magistrate Judge Kathleen L. DeSoto

entered her Findings and Recommendation in which she recommended that

Petitioner Clarence Redmond Logue’s habeas action under 28 U.S.C. § 2254 be

dismissed without prejudice as unexhausted. (Doc. 5.) Logue does not object. A

party is only entitled to de novo review of those findings to which he or she

specifically objects. 28 U.S.C. § 636(b)(1)(C). This Court reviews for clear error

those findings to which no party objects. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has




                                           1
         Case 9:20-cv-00110-DLC Document 6 Filed 12/29/20 Page 2 of 2



been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

      There is no clear error in Judge DeSoto’s determination that Logue’s federal

habeas claims are unexhausted because his state petition for post-conviction relief

is pending before the Montana Supreme Court. The Court agrees and will adopt

the Findings and Recommendation in full, including the recommendation to deny a

certificate of appealability, as jurists of reason could not disagree with the Court’s

assessment.

      IT IS ORDERED that Judge DeSoto’s Findings and Recommendation (Doc.

5) is ADOPTED in full.

      1. Logue’s Petition (Doc. 1) is DISMISSED without prejudice as
         unexhausted.

      2. The Clerk of Court is directed to enter judgment of dismissal.

      3. A certificate of appealability is DENIED.

      DATED this 29th day of December, 2020.




                                           2
